DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Regarding claims 1-20, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See CFR 1.75(i).	
Regarding claim 14, the phrase “Wherein” in line 2 should be lowercase.
Regarding claim 17, the limitations in lines 6-7 are a substantial duplicate of the limitations in lines 8-9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2003/0227191).
In re. claim 16, Okamoto teaches a vehicle (10) with a vehicle frame (41) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (figs. 2-3), wherein the windshield assembly comprises a flexible element (46) (para [0026]) and a windshield (12), the flexible element attached to the windshield and extending between and connecting the windshield to the vehicle frame (fig. 3) for absorbing loads resulting from an 
In re. claim 17, Okamoto teaches the vehicle of claim 16, wherein the windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the windshield is bonded to the at least one flexible element by a first adhesive layer (67) (para [0054]), and wherein the vehicle frame is bonded to the flexible element by a second adhesive layer (61) (fig. 6A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Wall (US 2018/0201358).


Okamoto fails to specify the flexible element has a picture frame shape.
Wall teaches a windscreen supporting element (120) has a picture frame shape (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to incorporate the teachings of Wall to have flexible element as a picture frame shape, since Okamoto states the windscreen is mounted on the resin hinge, and doing so would provide increased support during mounting of the resin hinge.
In re. claim 2, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least 
In re. claim 3, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield overlaps the vehicle frame in a respective overlap region without being attached to the vehicle frame in the respective overlap region (fig. 3).
In re. claim 4, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the inner opening has a circumference that is smaller than an outer circumference of the at least one windshield, wherein the outer circumference of the at least one flexible element is greater than an inner circumference of the associated opening of the vehicle frame (fig. 3).
In re. claim 5, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element comprises a fiber reinforced polymer (polypropylene) (para [0027]).
In re. claim 6, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (56) (fig. 6A) (para [0038]).
In re. claim 7, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one flexible element is attached to the vehicle frame by means of at least one fastener (93) (fig. 8A) (para [0048]).
In re. claim 8, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is bonded to the at least one flexible element by means of at least one adhesive layer (67) (fig. 6A) (para [0054]).
In re. claims 9-10, 12, and 14, Okamoto as modified by Wall fail to disclose the at least one windshield comprises thermoplastic material, the at least one windshield comprises polycarbonate, 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Wall to utilize the recited windshield or vehicle frame materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re. claim 11, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield has a curvature in at least one direction (fig. 2).
In re. claim 13, Okamoto as modified by Wall fail to disclose the vehicle is embodied as a helicopter.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto as modified by Wall to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.
In re. claim 15, Okamoto as modified by Wall (see Okamoto) teach the vehicle of claim 1, wherein the at least one windshield is provided with an outer circumference that is smaller than or equal to an inner circumference of the associated opening of the vehicle frame such that the at least one windshield is arranged on the vehicle without overlapping the vehicle frame (fig. 6A), and wherein the at least one flexible element is bonded to the vehicle frame by means of at least one adhesive layer (67) (para [0054]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto.

In re. claim 18, Okamoto teaches a vehicle (10) with a vehicle frame (41) and a windshield assembly that is mounted to the vehicle frame and closes an associated opening provided in the vehicle frame (figs. 2-3), wherein the windshield assembly comprises a flexible hinge (46) (para [0026]) and a windshield (12), the flexible hinge attached to the windshield and pivotally connecting the windshield to the vehicle frame (fig. 3) for absorbing loads resulting from an impact (from collision object (38)) (para [0030]) on the windshield (fig. 4), the flexible hinge pivotally connecting the windshield to the vehicle frame such that the windshield is pivotal relative to the vehicle frame between a first and a second position by movement of the flexible hinge between the first and second positions upon an impact on the windshield such that in the windshield is at a different angle relative to the vehicle frame when in the first position relative to the second position (fig. 4), and wherein the flexible hinge is a plate-type element (plate shape in fig. 3) having four sides (e.g. inner, outer, upper, and lower sides), the flexible hinge comprising an inner opening (to the right of resin hinge (46) in fig. 3) and an outer circumference (to the left of resin hinge (46) in fig. 3), wherein the windshield and the vehicle frame are arranged on opposite surfaces of the flexible hinge (fig. 3).
Okamoto fails to disclose the vehicle is a helicopter.
The examiner takes Official Notice that helicopters are well-known types of vehicles utilizing windshields.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Okamoto to have the vehicle as a helicopter, for the purpose of mitigating impact on collision objects when the collision objects collide with windshields of a helicopter.

In re. claim 20, Okamoto teaches the helicopter of claim 18, wherein the windshield is bonded to the flexible hinge by a first adhesive layer (67) (para [0054]) and wherein the vehicle frame is bonded to the flexible hinge by a second adhesive layer (61) (para [0038]) (fig. 6A).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647